2017 IL App (1st) 160532

                                                                                FIRST DIVISION
                                                                                 October 23, 2017

No. 1-16-0532

                                                            )
BIJAL PARIKH,                                               )       Appeal from the Circuit
                                                            )       Court of Cook County.
       Plaintiff-Appellant,                                 )
                                                            )
v.                                                          )       No. 13 L 6027
                                                            )
FORBES D. GILCHRIST and JOYCE A. GILCHRIST,                 )
                                                            )       Honorable
       Defendants-Appellees.                                )       Donald J. Suriano,
                                                            )       Judge Presiding.
                                                            )

       JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Justices Connors and Simon concurred in the judgment and opinion.

                                               OPINION

¶1     A jury found in favor of defendants, Forbes D. Gilchrist and Joyce A. Gilchrist, in a case

brought by the plaintiff, Bijal Parikh, under the Animal Control Act (Act) (510 ILCS 5/16 (West

2012)). On appeal, Mr. Parikh argues that the jury’s verdict was against the manifest weight of

the evidence and the trial court improperly refused to give a non-Illinois Pattern Jury Instruction

(IPI). For the following reasons, we affirm.

¶2                                      BACKGROUND

¶3     Mr. Parikh filed a one-count complaint against the Gilchrists seeking damages under the

Animal Control Act. He alleged that the Gilchrists’ dog chased him, causing him to fall and

injure his knee. Under the Act, “[i]f a dog ***, without provocation, attacks, attempts to attack,

or injures any person *** in any place where he or she may lawfully be, the owner of such dog

*** is liable *** for the full amount of the injury proximately caused thereby.” 510 ILCS 5/16

(West 2012).

¶4     Trial witnesses referred to photo exhibits that are not in the record on appeal, and we
No. 1-16-0532

therefore cannot consider them. See People v. Heaton, 266 Ill. App. 3d 469, 476 (1994)

(“[E]vidence which is not part of the record on appeal is not to be considered by a reviewing

court ***.”). We will, however, review the evidence that is included in the record.

¶5     Mr. Parikh testified that he and his family had lived in their house since December 2012.

He knew the Gilchrists, his neighbors, had a dog, but he had never had contact with it. On April

30, 2013, Mr. Parikh got home from work and took his 19-month-old daughter outside to play in

the front yard. He then decided to take his daughter to the back yard, so he picked her up, walked

to the path on the west side of his house, and began walking toward the back. He had walked

past the Gilchrists’ shed—though he never entered their property—when he saw their dog tied to

a plastic chair in their back yard. When he first saw the dog, he testified that it was 10 to 15 feet

away from him in the Gilchrists’ yard. The dog began barking at Mr. Parikh and his daughter and

then “took off with the chair.” Mr. Parikh’s daughter began crying in his arms, and the dog

started to run toward him with the chair. Mr. Parikh was concerned for his daughter’s safety and

did not know what the dog would do. He turned and ran back up the side of his property towards

his garage.

¶6     As he ran, Mr. Parikh could hear the dog and the chair. He testified that he looked over to

see if the dog was going to catch up to him. The first door to the garage was open. Mr. Parikh

entered, “trying to get around [his] car and make sure *** the steel railings d[id]n’t hit [him] or

his daughter.” Mrs. Parikh’s car was parked next to his car and “by the time [he] past [sic] her

car that’s where [he] fell.” Mr. Parikh turned his body as he fell so that his daughter did not get

hurt and landed on his back with his daughter on his stomach. He could not get back up because

of pain in his right knee.

¶7     Mr. Parikh used his cell phone to call his wife, who came, picked up their daughter, and


                                                -2-
No. 1-16-0532

called 911. Paramedics took Mr. Parikh to the hospital, where he had surgery on his shattered

knee. Doctors installed screws and wires, which were still in his knee at the time of trial.

¶8     On cross-examination, Mr. Parikh testified that he was not afraid of dogs and would not

run if a dog merely wanted to “play.” Before April 30, 2013, he had never seen the Gilchrists’

dog anywhere but their backyard and had never heard it bark. There is a lot of vegetation

between the Gilchrists’ and Mr. Parikh’s yards. Mr. Parikh had a sprinkler system in place to

water the lawn in the summer but did not recall if he had it on that particular day. Mr. Parikh was

not sure how far away the dog was when he turned to run. He could not estimate how far he had

to run to get back to his garage or how long it took him. Although he peeked back at one point,

he could not estimate how close the dog ever got to him. Mr. Parikh kept running but had to slow

down to make the sharp turn into the garage. The dog never caught up to him. Mr. Parikh’s flip-

flops were wet from the grass. He acknowledged that he told hospital personnel that his shoes

were wet, he lost his balance, and he slipped in his garage. After he fell, he did not see the dog

anywhere in the area. Due to the foliage and the Gilchrists’ shed, he would not have been able to

see Mrs. Gilchrist if she had been watering the garden.

¶9     Mr. Parikh’s wife, Vishwa Parikh, testified that she could see the Gilchrists’ backyard

through her kitchen windows. She had seen the Gilchrists’ dog sitting or walking, but she had

never had contact with it. On April 30, 2013, Mr. Parikh got home from work, changed into

sandals, and took their daughter outside to play. Mrs. Parikh went upstairs and, looking out an

upper window, could see the Gilchrists’ dog tied to a plastic chair in their backyard. As she made

her way back downstairs, she saw her husband and daughter playing in the front driveway. From

the kitchen window, she observed that the Gilchrists’ dog was no longer where she had seen it.

¶ 10   Mrs. Parikh heard barking between the two houses. The house phone then rang. It was


                                                -3-
No. 1-16-0532

Mr. Parikh, who told her to come to the garage. She could hear her daughter crying in the

background. In the garage, she found Mr. Parikh lying on the floor, holding their crying daughter

on his stomach. Mrs. Parikh testified that both their cars were parked in the garage that day. She

asked Mr. Parikh what happened and he said, “that stupid dog ran after us and I fell.” Mrs.

Parikh called an ambulance to take her husband to the hospital. As Mr. Parikh was being

attended to, Mrs. Parikh saw Mrs. Gilchrist standing with her dog in the Parikh’s side yard. Mrs.

Gilchrist asked what happened, and Mrs. Parikh stated, “your dog ran after my baby and my

husband.”

¶ 11   On cross-examination, Mrs. Parikh testified that, whenever she had witnessed the

Gilchrists giving their dog commands in the past, the dog obeyed them. She also testified that

only one of two garage doors was open. She acknowledged that someone running from the side

of the house and into the garage door would have to make a sharp turn around the corner of the

house to squeeze by the cars.

¶ 12   Joyce Gilchrist testified that, on April 30, 2013, she lived with her husband and their dog

in their home next door to the Parikhs. That day, the Gilchrists were in their yard gardening. Mrs.

Gilchrist had brought the dog out in the yard on a leash and attached it to a plastic chair. She

knew that the chair was not sufficient to secure the dog and that, if the dog moved, the chair

would move with it. She did not see Mr. Parikh or his family in their yard that day. After about

an hour of gardening, Mr. Gilchrist went inside. Mrs. Gilchrist went to water the garden on the

southwest corner of their property. She could see the dog in the back yard but could not see all

the way to Mr. Parikh’s property line due to the foliage and the Gilchrists’ shed.

¶ 13   While Mrs. Gilchrist was watering her garden, she heard what sounded like a chair

moving over grass. She looked where the dog had been but did not see it. She yelled its name


                                               -4-
No. 1-16-0532

three times. Mrs. Gilchrist ran toward the street in front of her house because she thought the dog

might have gone to her front yard chasing a rabbit or squirrel. She spotted it lying on the

property line between the Gilchrists’ and the Parikhs’ homes. The plastic chair was still attached

to the dog, but the chair was on the Parikhs’ property.

¶ 14   Mrs. Gilchrist testified that the dog had stopped because she had called its name, as it

always obeyed her. She observed that it was not panting like it had been running. Mrs. Gilchrist

took the dog by its leash and began walking up the path along the side of her house to put it

inside. She came back outside and saw paramedics arrive at the Parikhs’ house. Mrs. Gilchrist

went to the end of her driveway and saw Mr. Parikh lying next to the stairs inside his garage.

Mrs. Parikh walked over to her, holding her child, and told her that the Gilchrists’ dog had

attacked Mr. Parikh and her baby.

¶ 15   Forbes Gilchrist testified that he had lived at his home since 1979. The Gilchrists owned

a 2½-year-old male German shepherd, who weighed approximately 50 pounds. There was no

fence around the Gilchrists’ backyard, but at one time Mr. Gilchrist had trained his dog with an

electronically-defined perimeter fence marked with white flags and a collar that shocked it

whenever it left the backyard. The dog learned that its “domain” did not extend beyond this area.

It also learned to obey voice commands. If either of the Gilchrists called the dog’s name without

any command and it was away from them, it would stop what it was doing and sit.

¶ 16   On April 30, 2013, the Gilchrists were gardening in the backyard. Their dog was tied to a

plastic chair, approximately 50 feet from the Parikhs’ property, which abutted their property to

the east. There was foliage that separated the Gilchrists’ back yard from the Parikhs’ property.

Mr. Gilchrist knew that, if his dog moved for any reason, the chair would move with it. Before

going inside that day, he had not seen Mr. Parikh in his backyard. He did not see his dog after


                                               -5-
No. 1-16-0532

going inside until Mrs. Gilchrist came inside with the dog. At some point, Mr. Gilchrist became

aware that emergency personnel were at the Parikhs’ house, and he went over to discover that

Mr. Parikh had been injured and was lying by a car.

¶ 17   It was stipulated that Des Plaines police officer Erik Bjork would testify that he was

called to Mr. Parikh’s home to assist paramedics. Bjork wrote in his report that Mr. Parikh stated

he was holding his daughter when the dog “was attempting to play and chase[d] [Mr. Parikh]

into his garage when fell on his right knee.” He also reported that he spoke to Mr. Gilchrist, who

stated the dog “was tied to a chair and must have got loose and was unaware of the incident.”

¶ 18   During the jury instruction conference, without objection, the court agreed to give the

following IPI instruction:

                       “The law provides that the owner of an animal is liable in damages for

                injuries sustained from any attack or injury by the animal on a person peacefully

                conducting himself in a place where he may lawfully be.” Illinois Pattern Jury

                Instructions, Civil, No. 110.04 (2009) (hereinafter, IPI Civil (2009) No. 110.04).

¶ 19   The court refused to give the following non-IPI instruction tendered by Mr. Parikh:

                       “A ‘dog or other animal’ may cause an injury in one of two ways: one by

                an aggressive violent action designed to inflict injury and two, by an action which

                is in itself harmless but under a particular set of facts results in an injury. The

                phrase ‘attacks or injures’ merely states that both forms of conduct may form the

                basis of an action under the statute [Animal Control Act].”

¶ 20   The jury found that the Gilchrists were not liable under section 16 of the Animal Control

Act for Mr. Parikh’s injury. The court entered judgment on the jury verdict. It denied Mr.

Parikh’s motion for judgment notwithstanding the verdict or, in the alternative, for a new trial.


                                                -6-
No. 1-16-0532

¶ 21                                       JURISDICTION

¶ 22    Mr. Parikh’s posttrial motion was denied on January 20, 2016, and he timely filed his

notice of appeal on February 18, 2016. This court has jurisdiction pursuant to Illinois Supreme

Court Rules 301 and 303, governing appeals from final judgments entered by the circuit court in

civil cases. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. Jan. 1, 2015).

¶ 23                                          ANALYSIS

¶ 24                                        A. Jury Verdict

¶ 25    On appeal, Mr. Parikh argues first that the jury’s verdict was against the manifest weight

of the evidence. A verdict is against the manifest weight of the evidence if the opposite

conclusion is clearly evident or the jury’s findings appear unreasonable, arbitrary, or not based

on the evidence. McClure v. Owens Corning Fiberglas Corp., 188 Ill. 2d 102, 132 (1999).

¶ 26    Under section 16 of the Act, there are four elements that a plaintiff must prove (1) injury

caused by an animal owned by the defendants, (2) lack of provocation, (3) peaceable conduct of

the person injured, and (4) the presence of the injured person in a place where he or she has a

legal right to be. Robinson v. Meadows, 203 Ill. App. 3d 706, 709-10 (1990). The plaintiff does

need not to prove that there was an attack; any action by the animal that causes injury will

suffice, even if that action is harmless in itself. See Chittum v. Evanston Fuel & Material Co., 92

Ill. App. 3d 188, 191 (1980). The only thing that the Gilchrists disputed is the first element of the

Act: whether the Gilchrists’ dog was the cause of Mr. Parikh’s knee injury.

¶ 27    Mr. Parikh argues that the jury’s verdict was against the manifest weight of the evidence

because “[d]efendants offered no other explanation for the fall other than the argument that there

was no need for [Mr. Parikh] to be running from the dog” and, therefore, “it is clear that it was

*** [the dog] chas[ing] him *** that was the proximate cause of Mr. Parikh’s injury.” The


                                                  -7-
No. 1-16-0532

Gilchrists respond that there was evidence that could support a jury verdict that the dog was not

the proximate cause of Mr. Parikh’s fall.

¶ 28   The proximate cause of an injury is, in most cases, a question of fact to be determined

from all the attending circumstances. Hooper v. County of Cook, 366 Ill. App. 3d 1, 11 (2006). It

can only be a question of law when the facts are not only undisputed but also such that there can

be no difference in the judgment of reasonable people as to the inferences to be drawn from

them. Id. An animal is the proximate cause of injury to a person if the injury was caused by the

conduct of the dog and not by some independent act of the plaintiff or others. King v. Ohren, 198

Ill. App. 3d 1098, 1101 (1990) (citing Taylor v. Hull, 7 Ill. App. 3d 218, 219 (1972)). As noted

above, the animal does not have to attack the plaintiff to be the cause of the plaintiff’s injury. See

Chittum, 92 Ill. App. 3d at 191.

¶ 29   There was evidence that the dog did not leave the Gilchrists’ property. It was undisputed

that Mrs. Gilchrist found the dog on the Gilchrists’ property line. Mr. Gilchrist testified that he

had trained the dog to not leave the yard “beg[inning] by walking around the perimeter *** and

then [he] bought a wireless fence.” Mr. Parikh admitted that he did not know how close the dog

was when he fell. Mr. Parikh identified where he last saw the dog on photographs, but as the

marked photographs are not in the record, we must presume they support the jury’s finding.

Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). Moreover, even if we were to assume that Mr.

Parikh pointed to a spot on the photographs that put the dog close to or on his property, the jury

was entitled to give greater weight to the Gilchrists’ testimony that the dog would not leave their

property. Thus, the jury had a basis for concluding that the dog never got close to Mr. Parikh or

went onto his property. In addition, Mr. Parikh admitted his flip-flops were wet and that he made

a sharp turn into his garage. While discussing his injury with hospital staff, he told them that his


                                                -8-
No. 1-16-0532

shoes were wet and he slipped in his garage.

¶ 30      Mr. Parikh relies on McEvoy v. Brown, 17 Ill. App. 2d 470, 474 (1958), where the court

noted that the dog was the cause of the plaintiff’s injuries and that “[w]hether she was tipped,

tripped, thrown, bumped, or was caused to lose her balance by reason of the dog running

between her legs, is immaterial.” However, in that case the court was affirming a jury verdict in

favor of the plaintiff. Id. at 481 As the Gilchrists point out, this case is more similar to Aldridge

v. Jensen, 124 Ill. App. 2d 444, 446 (1970), where the jury had found in favor of the defendant

dog owners. In that case the plaintiff was riding her bicycle, and some dogs were chasing her. Id.

at 445. She testified that she accelerated her bicycle and lost control. Id. at 446. She also

indicated that she might have hit a stone and flipped. Id. The court concluded that because

“differing inferences may be drawn from the evidence” and “it [could] be said that the evidence

presented the question of whether the injury was caused by the conduct of the dogs or by some

act or omission of plaintiff,” it would not disturb the jury’s resolution of the issue in favor of the

defendants. Id. Similarly, in this case, different inferences could be drawn from the testimony.

The jury verdict is not against the manifest weight of the evidence and will not be overturned on

appeal.

¶ 31                                     B. Jury Instruction

¶ 32      Mr. Parikh also argues that the trial court abused its discretion by refusing to give his

tendered non-IPI jury instruction that would have further defined the phrase “attacks, attempts to

attack, or injures” as used in the Animal Control Act. He asserts the jury might have wrongfully

assumed that section 16 of the Act required actual physical contact between Mr. Parikh and the

dog for the Gilchrists to be liable. The Gilchrists respond that the court did not abuse its

discretion in refusing to give Mr. Parikh’s non-IPI instruction because the IPI instruction


                                                -9-
No. 1-16-0532

properly explained the law and the non-IPI instruction was confusing.

¶ 33   Illinois Supreme Court Rule 239(a) (eff. Apr. 8, 2013) provides that the applicable civil

IPI instructions shall be given unless the court determines that they do not accurately state the

law. Ill. S. Ct. R. 239(a) (eff. Apr. 8, 2013). Rule 239(a) also provides that an impartial non-IPI

instruction may be given if the IPI instruction does not accurately state the law or does not cover

a subject on which the jury should be instructed. Id. It is within the discretion of the trial court to

give a non-IPI instruction. People v. Gilliam, 172 Ill. 2d 484, 519 (1996). The court’s decision on

whether to use a non-IPI instruction should not be disturbed absent an abuse of that discretion.

People v. Hudson, 222 Ill. 2d 392, 400 (2006).

¶ 34   It is settled that “[w]hen the terms in question [in jury instructions] are of general use,

and are not technical terms or words of art, they need not be defined, in the absence of anything

in the charge to obscure their meaning.” People v. Monroe, 32 Ill. App. 3d 482, 488 (1975).

“[W]here a word or phrase is self-defining or commonly understood, the trial court’s failure to

define the term during jury instructions is not reversible error.” People v. Delgado, 376 Ill. App.

3d 307, 314 (2007).

¶ 35   During the jury instruction conference, without objection, the court agreed to give the

following IPI instruction:

                          “The law provides that the owner of an animal is liable in damages for

                injuries sustained from any attack or injury by the animal on a person peacefully

                conducting himself in a place where he may lawfully be.” IPI Civil (2009) No.

                110.04.

There is no question that this instruction accurately reflects section 16 of the Animal Control Act

and tracks the statutory language that provides for liability where the dog attacks, attempts to


                                                - 10 -
No. 1-16-0532

attack, or injures the plaintiff.

¶ 36    The court refused the following non-IPI instruction requested by Mr. Parikh:

                        “A ‘dog or other animal’ may cause an injury in one of two ways: one by

                an aggressive violent action designed to inflict injury and two, by an action which

                is in itself harmless but under a particular set of facts results in an injury. The

                phrase ‘attacks or injures’ merely states that both forms of conduct may form the

                basis of an action under the statute [Animal Control Act].”

The proposed instruction is a quote from Chittum, 92 Ill. App. 3d at 191. Mr. Parikh’s counsel

asserted that the instruction was necessary because of the special circumstances of the case and

to further define the phrase “attacks, attempts to attack, or injures” in the Act to make it clear that

the Gilchrists could be liable even if their dog never physically touched Mr. Parikh.

¶ 37    Chittum is one of several cases in which this court has considered whether, under section

16 of the Act, the phrase “attacks or injures” is limited to instances where an animal attacks a

person. See, e.g., McEvoy, 17 Ill. App. 2d at 476 (declining to find the statute’s use of the words

“ ‘attacks or injures’ ” actually meant “ ‘attacks and injures’ ”); Taylor, 7 Ill. App. 3d at 219

(following McEvoy to find that it “is not necessary that a dog attack a person who is injured; it is

sufficient that the dog injures the party”). Each of those cases have held that section 16 of the

Act is not so limited; rather the “statute clearly and unambiguously provides a remedy for

injuries incurred either by an attack or other act of a dog or other animal.” Chittum, 92 Ill. App.

3d at 190. Though the legislature added the words “attempts to attack” to the statute in 2006, the

foregoing case law is entirely consistent with this additional description of a dog’s conduct. See

Pub. Act 94-819, § 10 (eff. May 31, 2006).

¶ 38    While the tendered instruction was an accurate statement of the law, the trial court did not


                                                - 11 -
No. 1-16-0532

abuse its discretion in refusing it. The phrase “attacks, attempts to attack, or injures,” which Mr.

Parikh sought to have the trial court define, is a phrase of common usage and understanding that

did not require further definition. The trial court is not required to further define words in a jury

instruction that have a commonly understood meaning, particularly when the pattern jury

instructions do not suggest that an additional definition is necessary. People v. Hicks, 2015 IL

App (1st) 120035, ¶¶ 54-56. In fact, the Chittum court itself found that the phrase “attacks or

injures” is clear and unambiguous, concluding: “[t]he phrase ‘attacks or injures’ *** accurately

and concisely states the two types of conduct which may render an owner liable in damages.”

Chittum, 92 Ill. App. 3d at 190-91. Because the IPI instruction included a phrase that is

commonly understood and accurately stated the law for the jury, the trial court did not abuse its

discretion in refusing Mr. Parikh’s non-IPI instruction seeking to define the words used in that

instruction.

¶ 39                                      CONCLUSION

¶ 40   For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 41   Affirmed.




                                               - 12 -